              IN THE UNITED STATES DISTRICT COURT FOR THE
                     WESTERN DISTRICT OF OKLAHOMA

UNITED STATES OF AMERICA,                         )
                                                  )
       Plaintiff,                                 )
                                                  )
-vs-                                              )      Case No. CR-18-156-D
                                                  )
GERMAINE COULTER, SR.,                            )
a/k/a “Slim,”                                     )
                                                  )
       Defendant.                                 )

                                          ORDER

       Before the Court are Defendant’s Motions in Limine to exclude evidence of: (1) use

of physical violence to control adult sex workers and alleged victims [Doc. No. 145]; (2)

Defendant’s past drug use and/or trafficking of drugs as part of enticing and recruiting

victims [Doc. No. 146]; (3) Defendant’s operation of a “profitable business” with “fancy

cars” and “multiple expensive homes” [Doc. No. 147]; and, (4) Defendant’s prior

convictions [Doc. No. 148]. The government has responded [Doc. No. 154]. In addition,

the government filed its own Motion in Limine to Admit Evidence as Instrinsic or as Rule

404(b) Evidence [Doc. No. 138] which overlaps with, and responds to, Defendant’s

Motions in Limine in certain respects.

                                     BACKGROUND

       Defendant was indicted in June 2018 on a charge of conspiracy to commit child sex

trafficking in violation of 18 U.S.C. § 1591(a)(1), (a)(2), (b)(2), and (c), and a charge of

child sex trafficking in violation of 18 U.S.C. §§ 1591(a)(1), (b)(2), and (c), § 1594(a), and

18 U.S.C. § 2. The Court granted the government’s motion to designate this matter as a
case “of special public importance” pursuant to 18 U.S.C. § 3509(j). Order [Doc. No. 44].

On November 13, 2018, a Superseding Indictment [Doc. No. 64] was returned adding an

additional child victim.

       The Superseding Indictment alleges that Defendant engaged in recruiting, enticing,

providing, transporting, harboring, obtaining, and maintaining minors who had not attained

the age of 18 years for the financial benefit of Defendant, and others, and for commercial

sex transactions. Superseding Indictment at 3, 13, 14. The Superseding Indictment further

alleges that Defendant and his coconspirator, Elizabeth Andrade, promised independence,

money, cars, nail services, apartments, and drugs in order to recruit and entice minor

females. Id. at 3. All of the charges are alleged to have occurred between on or about

January 1, 2018, and on or about February 19, 2018.

       Addressed in this Order are four motions in limine filed by Defendant [Doc. Nos.

145, 146, 147, and 148]. Defendant moves to preclude the government from introducing

evidence of: (1) prior convictions and involvement in “pimping and trafficking”; (2) use of

physical violence to control the women and girls who worked for him or the alleged

victims; (3) Defendant’s alleged profitable business with “fancy cars and multiple

expensive homes” and use thereof to recruit; and, (4) Defendant’s past drug use and/or

trafficking of drugs. This Order also address the government’s Motion in Limine to Admit

Evidence [Doc. No. 138] in which it seeks admission of Defendant’s prior convictions and

other bad acts pursuant to Rule 404(b) or as intrinsic to the crimes charged.




                                             2
                                       STANDARD

       “Although the Federal Rules of Evidence do not explicitly authorize in limine

rulings, the practice has developed pursuant to the district court's inherent authority to

manage the course of trials.” Luce v. United States, 469 U.S. 38, 41, n. 16, 105 S. Ct. 460,

463, 83 L. Ed. 2d 443 (1984) (citing Fed. R. Evid. 103(c); cf. Fed. R. C. P. 12(e)). As such,

“[t]he purpose of a motion in limine is to aid the trial process by enabling the Court to rule

in advance of trial on the relevance of certain forecasted evidence, as to issues that are

definitely set for trial, without lengthy argument at, or interruption of, the trial.”

Mendelsohn v. Sprint/United Mgmt. Co., 587 F. Supp. 2d 1201, 1208 (D. Kan. 2008) aff'd,

402 Fed.Appx. 337 (10th Cir. 2010) (internal quotations omitted).              Despite these

streamlining benefits, “a court is almost always better situated during the actual trial to

assess the value and utility of evidence.” Wilkins v. Kmart Corp., 487 F. Supp. 2d 1216,

1219 (D. Kan. 2007).

       In order to exclude evidence on a motion in limine “the evidence must be

inadmissible on all potential grounds.” Ind. Ins. Co. v. Gen. Elec. Co., 326 F. Supp. 2d 844,

846 (N.D. Ohio 2004). “Unless evidence meets this high standard, evidentiary rulings

should be deferred until trial so that questions of foundation, relevancy and potential

prejudice may be resolved in proper context.” Hawthorne Partners v. AT & T Tech., Inc.,

831 F.Supp. 1398, 1400 (N.D. Ill. 1993). However, “the district court may change its ruling

at any time for whatever reason it deems appropriate.” Jones v. Stotts, 59 F.3d 143, 146

(10th Cir. 1995) (citations omitted); see also Luce, 469 U.S. at 41 (“The ruling is subject

to change when the case unfolds … [E]ven if nothing unexpected happens at trial, the


                                              3
district judge is free, in the exercise of sound judicial discretion, to alter a previous in limine

ruling.”).

                                         DISCUSSION

       On June 7, 2019, the government filed its Notice of Intent to Introduce Rule 404(b)

Evidence [Doc. No. 129] stating that it anticipated introducing Defendant’s prior

convictions and various arguably illegal activities as evidence intrinsic to the charged

conduct or admissible pursuant to Rule 404(b). Defendant’s Motions in Limine [Doc. Nos.

145-148] seek to exclude evidence enumerated in the Notice as well as other evidence.

The government filed its own Motion in Limine to Admit Evidence [Doc. No. 138]

asserting that evidence of “Defendant’s long history of sex trafficking, drug use, drug

trafficking, and racketeering” and his prior related convictions is intrinsic evidence or,

alternatively, admissible under Rule 404(b). Motion [Doc. No. 138] at 2. Because the

government incorporates the arguments contained in its Motion to Admit in its response to

Defendant’s Motions in Limine, the Court will address all five motions in this Order.1

I.     Prior Convictions Pursuant to Rule 609(a)

       On June 28, 2019, the government file its Notice of Intent to Introduce Rule 609(a)

Evidence [Doc. No. 140] stating that, in the event Defendant elects to testify, it intends to

introduce evidence of Defendant’s prior felony convictions to impeach his credibility.

Notice at 1. In response, Defendant filed a Motion in Limine [Doc. No. 148] seeking to

exclude his prior convictions, asserting that: (1) the government has not identified which


1
 Other evidentiary motions, and other pending requests for relief, will be addressed by the
Court at an upcoming hearing, and the Court will issue rulings from the bench.


                                                4
prior convictions the government intends to introduce; (2) such evidence would be unfairly

prejudicial and confuse or mislead the jury; and, (3) convictions more than ten (10) years

old should not be admitted. Motion at 2, 3, 4, and 6.

       Rule 609(a) is used for “attacking a witness’s character for truthfulness.” It is

unknown at this time whether the Defendant will testify at trial. The Court notes, generally,

that in addressing admissibility under Rule 609 at trial, the five-factor test discussed in

United States v. Smalls, 752 F.3d 1227, 1240 (10th Cir. 2014) applies. On the current

record, the Court does not have sufficient information to effectively apply the five-part test.

In this regard, the Court notes that two of the convictions listed by the government appear

to be more than ten years old, implicating Rule 609(b). Therefore, the Court reserves ruling

on this issue until the appropriate time during trial.

II.    Evidence Offered as Intrinsic or Pursuant to Fed. R. Evid. 404(b)

       Rule 404 (b) provides that although “[e]vidence of a crime, wrong, or other act is

not admissible to prove a person’s character to show that” the person acted in accordance

therewith, such “evidence may be admissible for another purpose, such as proving motive,

opportunity, intent, preparation, plan, knowledge, identity, absence of mistake, or lack of

accident.” Fed. R. Evid. 404(b)(1) and (2). Four factors govern the admissibility of

evidence of other crimes or wrongs under Rule 404(b): (1) the evidence must be offered

for a proper purpose; (2) it must be relevant; (3) its probative value must not be

substantially outweighed by its potential for unfair prejudice under Rule 403; and, (4) the

court must give a proper limiting instruction if it is requested by the defendant. United




                                               5
States v. Moran, 503 F.3d 1135, 1143 (10th Cir.2007) (citing Huddleston v. United States,

485 U.S. 681, 691–92 (1988)).

       When offering evidence under Rule 404(b), “the government bears the burden of

showing that the proffered evidence is relevant to an issue other than character.” United

States v. Youts, 229 F.3d 1312, 1317 (10th Cir. 2000). “The government must ‘articulate

precisely the evidentiary hypothesis by which a fact of consequence may be inferred’ from

the other acts evidence.” Id. (quoting United States v. Kendall, 766 F.2d 1426, 1436 (10th

Cir.1985)); see also United States v. Commanche, 577 F.3d 1261, 1266 (10th Cir. 2009).

       “Rule 404(b) [of the Federal Rules of Evidence] limits the admissibility of evidence

related to other crimes [or] wrongs, but it only applies to evidence of acts extrinsic to the

charged crime.” United States v. Irving, 665 F.3d 1184, 1212 (10th Cir.2011) (internal

quotations and citation omitted). “If the contested evidence is intrinsic to the charged

crime, then Rule 404(b) is not even applicable.” Id. at 1212; see also United States v.

Watson, 766 F.3d 1219, 1235 (10th Cir. 2014) (“[I]f the other-acts evidence is intrinsic to

the charged crime - that is, ‘inextricably intertwined’ with the evidence of the charged

crime - it is admissible without regard to Rule 404(b)'s prohibitions.”). As stated by the

Tenth Circuit:

       Generally speaking, intrinsic evidence is that which is directly connected to
       the factual circumstances of the crime and provides contextual background
       information to the jury. Extrinsic evidence, on the other hand, is extraneous
       and is not intimately connected or blended with the factual circumstances of
       the charged offense.

U.S. v. Parker, 553 F.3d 1309, 1314 (10th Cir. 2009) (internal quotation marks and

citations omitted).


                                             6
       The government seeks admission of evidence of Defendant’s prior convictions and

his prior history of sex trafficking, drug trafficking, and racketeering. Motion [Doc. No.

138] at 2, 3, and 5; Notice of Intent to Introduce Rule 404(b) Evidence [Doc. No. 129] at

1, 2. The government states that much of this evidence will come from testimony by

Andrade describing her past involvement in sex trafficking with Defendant beginning in

2008 and the methods used for recruitment and training. Motion to Admit at 3. The

government asserts that this evidence is intrinsic to the charge of child sex trafficking in

that it “provides necessary context for the jury to assess the credibility of Andrade, Mullins

[another adult sex worker witness], and the victims in this case.” Id. at 4. Likewise, the

government contends that “Coulter’s prior convictions and the surrounding circumstances

while sex trafficking Andrade is necessary to tell the story of how the co-conspirators met

and provides critical context for their relationship when the charged count occurred.”

Motion to Admit at 5. In the alternative, the government contends this evidence is

admissible under Rule 404(b) as it “show[s] his state of mind with respect to the charged

conduct and modus operandi.” Motion to Admit at 6.

       A.     Prior Convictions

       The government seeks to admit Defendant’s prior convictions for racketeering and

drug offenses.    Although the government lists multiple convictions in its Notice to

Introduce 404(b) Evidence [Doc. No. 129], the government specifically mentions in its

Motion to Admit only Defendant’s prior conviction for racketeering involving his former

co-defendant in this case, Elizabeth Andrade. The government provides no specific facts

related to that conviction and fails to apply any of the Rule 404(b) factors. Motion to Admit


                                              7
at 5; Notice of Intent at 2; Response at 3. The government’s Response to Motion to

Disclose 404(b) Evidence [Doc. No. 106] provides only that Defendant and Andrade “were

both charged in a racketeering case.” Response to Motion to Disclose at 2. Instead of any

details or comparison of that prior conviction to the crime charged here, the government

makes only conclusory arguments that “Defendant’s prior convictions” are “admissible to

show Defendant’s modus operandi,” “state of mind,” and his “plan, intent, preparation,

identity, and absence of mistake or accident” and that the involved behavior is “nearly

identical” as that alleged in this case. Notice of Intent at 3; Motion to Admit at 8; Response

at 3.

        Further, the government fails to present any specific argument or authority to

demonstrate how the unspecified prior convictions satisfy even the first of the Rule 404(b)

factors, that the evidence is offered for a “proper purpose.” As in Commanche, 577 F.3d at

1264, the government “merely recite[s] the language of 404(b) as to the permissible

purposes” of the evidence. The Court cannot determine from the present record that the

government has articulated an evidentiary hypothesis by which a fact of consequence may

be inferred from the proffered “other acts” evidence. Although it may be that evidence

regarding Andrade’s past activities with Defendant is intrinsic to the instant charges, or

permissible 404(b) evidence, it is the government’s task to articulate the theory of

admissibility at trial.

        B.     Prior Convictions as Intrinsic

        Because the government has failed to specify the facts and circumstances of the

prior convictions and how they relate to the crime charged in this case, the Court cannot


                                              8
find that the prior convictions are intrinsic to the crime charged. The government has not

sufficiently demonstrated at this time that they are “directly connected to the factual

circumstances of the [charged] crime and provide[] contextual or background information

to the jury.” United States v. Duncan, 766 Fed. Appx. 604, 608 (10th Cir. 2019) (quoting

United States v. Irving, 665 F.3d 1184, 1210 (10th Cir. 2011)). Accordingly, Defendant’s

prior convictions are not deemed admissible as intrinsic evidence based on the current

record before the Court. The government’s Motion to Admit is denied as to this issue.

       C.     Evidence of Other Acts

       Defendant objects to the admission of evidence of: (1) past drug use and/or

trafficking of drugs for the purpose of recruiting and enticement; (2) that he used physical

violence, affection, or manipulation to control Andrade, other women, or any of the alleged

minor victims; (3) his use of “fancy cars,” “multiple expensive homes,” and “his very

profitable business” to recruit Andrade “and/or any other woman or girl.” Motion [Doc.

No. 146] at 1; Motion [Doc. No. 145] at 2; Motion [Doc. No. 147] at 2. Defendant argues

that this evidence is irrelevant, and would be unduly prejudicial and should be excluded

pursuant to Rule 403. The government responds that: (1) Defendant improperly seeks to

exclude evidence material to the current charges against him; and, (2) this evidence is

admissible as pursuant to Rule 404(b) or as intrinsic to the charged crimes. Response at 2,

3.

       The Superseding Indictment charges Defendant with “recruit[ing] and entic[ing]

minor females to perform sex work” by promising “independence, money, cars, nail

services, apartments, and drugs.” Superseding Indictment at 3. To the extent that


                                             9
Defendant seeks to exclude evidence of “other acts” that are alleged to have occurred as a

part of the charged crime in the Superseding Indictment, the Court denies Defendant’s

Motions in Limine.

      Accordingly, Defendant’s Motions in Limine [Doc. Nos. 145, 147, 146] are denied,

subject to Defendant’s right to make contemporaneous, specific objections during trial.

                                    CONCLUSION

      For the above stated reasons, the government’s Motion in Limine to Admit Evidence

as Intrinsic or as Rule 404(b) Evidence [Doc. No. 138] is GRANTED in part, DENIED in

part, and DEFERRED in part as set forth herein. Defendant’s Motion in Limine to

Exclude Prior Convictions [Doc. No. 148] is GRANTED in part and DEFERRED in part

as set forth herein. Defendant’s Motions in Limine [Doc. Nos. 145, 147, and 146] are

DENIED.

      IT IS SO ORDERED this 12th day of July 2019.




                                           10
